Citation Nr: 0822728	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-40 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a seizure disorder 
secondary to a head injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, that denied the benefit sought on 
appeal.  The veteran, who had active service from May 1953 to 
May 1955, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.

In August 2007 the Board remanded the issue for further 
development.  In February 2008 the RO granted service 
connection for a head injury with residuals of migraine 
headaches, and thus this issue is no longer in appellate 
status.  

In May 2008, the veteran's representative raised the issues 
of an earlier effective date and clear and unmistakable 
error.  The Board refers the issue of an earlier effective 
date to the RO for appropriate action.  A claim for clear and 
unmistakable error with the rating decision denying service 
connection for a seizure disorder may not be raised at this 
time as that rating decision is not final and is currently on 
appeal.  38 C.F.R. § 3.105.  

In June 2008, the Board advanced the appeal on the Board's 
docket pursuant to 38 C.F.R. § 20.900. 



FINDING OF FACT

A seizure disorder is was not manifested during service or 
within one year of separation from service, and not shown to 
be causally or etiologically related to service, including 
any head injury the veteran sustained during service, or to a 
service connected disability.  



CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
active service, may not be presumed to have been so incurred, 
and is not proximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the appellant dated in October 2004, March 2005 and March 
2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Unfortunately the veteran's service medical records were 
destroyed, attempts have been made to reconstruct the 
veteran's service records and morning reports have been 
associated with the file.  The appellant has not made the RO 
or the Board aware of any additional evidence that needs to 
be obtained in order to fairly decide this appeal.  While the 
criteria to substantiate a secondary service connection claim 
was provided in the statement of the case in September 2005, 
the veteran and his representative have not argued that any 
error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.

The veteran essentially contends that his seizure disorder is 
related to service or to a service-connected disability.  
More specifically, the veteran contends his seizures are due 
to his in-service head injury.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Furthermore, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310.  Service connection may also be 
granted for certain chronic diseases, such as a seizure 
disorder, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service connection 
the record must contain: (1) Medical evidence of a current 
disability, (2) medical evidence or in certain circumstances, 
lay testimony, of an in-service incurrence or aggravation of 
an injury or disease, and (3) medical evidence of a nexus 
between any current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The record reflects that the veteran currently has a seizure 
disorder.  In July 2006 the veteran testified that he first 
had a seizure in 1990.  VA medical records from November 2003 
to January 2005 show that the veteran was treated for 
seizures.  The records indicate that in 1992 the veteran 
suffered a major tonic clonic seizure.  In July 2004 the 
veteran reported that since 1992 he had only one grand mal 
seizure and was hospitalized for 7 days.  Thus, the presence 
of a seizure disorder is not at issue.

A seizure disorder was not shown to have been present during 
service and the record clearly reflects that the seizure 
disorder was not manifested within one year of separation 
from service.  Therefore, the remaining question is whether 
there is medical evidence of a nexus or relationship between 
the veteran's currently seizure disorder and service or a 
service-connected disability.  

The veteran's VA neurologic examination in May 1988 is 
negative for any seizure disorder.  The evidence shows that 
the veteran first experienced seizures in the 1990s.  
Moreover, there is no medical evidence that demonstrates that 
the veteran's currently diagnosed seizure disorder is in any 
way causally or etiologically related to service, including 
any head injury the veteran sustained during service, or to 
his service-connected disability.  In fact, the only opinion 
of record which addresses the etiology of the veteran's 
seizure disorder is not supportive of his claim.  In this 
regard, the veteran was afforded a VA examination in November 
2007.  During the examination the veteran reported he first 
experienced a seizure in 1994 and currently averages one 
seizure per year.  The examiner opined that the veteran's 
seizure disorder is not related to his in-service head injury 
because usually any seizure disorder related to a head injury 
occurs within two years of the time of the head injury.  

Based on this record, the Board finds that service connection 
for a seizure disorder is not warranted.  While the veteran 
service records have been destroyed by fire, the veteran has 
reported that he first experienced seizures in the 1990s.  
Post-service medical records do not relate the disorder to 
service or to a head injury.  The only medical opinion of 
record clearly indicates that such a relationship is not 
demonstrated.  Therefore, the Board finds that the medical 
evidence is against the veteran's claim for service 
connection for a seizure disorder.  

Accordingly, the Board concludes that service connection for 
a seizure disorder is not established in the absence of 
competent medical evidence demonstrating a relationship 
between a current disorder and service or to a service-
connected disability.


ORDER

Service connection for a seizure disorder secondary to a head 
injury is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


